DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8-10, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 the limitation “the portion of the tip having a circular cross section” lacks antecedent basis in the claims. It seems it should say --the portion of the shaft having the circular cross section--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-14 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley (US 5827290).
Claim 11, Bradley discloses a vertebral probe (Fig. 1; i.e. a device capable of being used to probe the vertebra), comprising: a shaft (Fig. 1; from 14 to 22) comprising at least one tapering portion (just above where 20 points) and at least one non-tapering portion (where 22 points); and a tip (42) positioned at a distal end (distal end of 22) of the shaft and configured to penetrate a vertebral body to facilitate subsequent placement of a bone anchor providing bicortical purchase within the vertebral body (Fig. 1; abstract), wherein the tip is set apart from the shaft at a flattened shelf (distal facing surface of 22) defining an engaging surface (distal surface of 22) for evenly increasing an insertion force of the vertebral probe during non-rotational advancement through a vertebral body (in order to press 22 into the bone it will require more force that just pushing the tip 42 in the bone), wherein the shaft extends directly from and is positioned immediately adjacent to the flattened shelf (Fig. 1), and wherein the shaft is capable of being non-rotatably advanced within the vertebral body (part 22 typically wouldn’t be pressed into the bone, but it is capable of performing the claimed function).
Claim 12, Bradley discloses the vertebral probe of claim 11, wherein the tip comprises a non-circular shape in cross section (Fig. 1).
Claim 13, Bradley discloses the vertebral probe of claim 11, wherein the shelf extends about an entire periphery of the tip (Fig. 1; note that the tip fits into the center of the jaw part 22).
Claim 14, Bradley discloses the vertebral probe of claim 11, further comprising a second shelf (Fig. 1; the distal face can be said to be split into halves so there is a first shelf half and a second shelf half) defining a second engaging surface for increasing an insertion force of the vertebral probe during advancement through a vertebral body (Fig. 1).
Claim 23, Bradley discloses the vertebral probe of claim 11, wherein the flattened shelf extends evenly about an entire periphery of the tip (Fig. 1).

Claim(s) 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2003/0018337).
Claim 11, Davis discloses a probe (Fig. 4) capable of being used on a vertebra (abstract; note how it is for bone), comprising: a shaft (22) comprising at least one tapering portion (42 tapers and 26 can also taper; paragraph [0034]) and at least one non-tapering portion (22 and/or 26 can also be non-tapering Figs. 1 and 2); and a tip (Fig. 4; 24) positioned at a distal end of the shaft (Fig. 4) and configured to penetrate a vertebral body to facilitate subsequent placement of a bone anchor providing bicortical purchase within the vertebral body (paragraph [0022]), wherein the tip is set apart from the shaft at a flattened shelf (transition between 26 and 24; see Fig. A below) defining an engaging surface (tapered shoulder that appears to be angled up about 45-60 degree) for  evenly increasing an insertion force of the vertebral probe during non-rotational advancement through a vertebral body (Fig. 4; when the diameter/width increases it will require more force to push more of the tool within the bone), wherein the shaft extends directly from and is positioned immediately adjacent to the flattened shelf (Fig. 4; the ridge portion that 26 is considered as part of the shaft), and wherein the shaft is capable of being non-rotatably advanced within the vertebral body (Fig. 4; a hole larger than the ridges could be pre-drilled in the vertebra and the probe including the ridges could be non-rotatably advanced in the hole).


    PNG
    media_image1.png
    346
    487
    media_image1.png
    Greyscale

Fig. A: Annotated figure of Davis to help show claim limitations.

Claim 12, Davis discloses the probe of claim 11, wherein the tip comprises a non-circular shape in cross section (Fig. 4).
Claim 14, Davis discloses the probe of claim 11, further comprising a second shelf (Fig. 4; there is a first upper shelf and second lower shelf) defining a second engaging surface for increasing an insertion force of the vertebral probe during advancement through a vertebral body (Fig. 4).
Claim 15, Davis discloses the probe of claim 11, wherein the tip is defined, at least in part, by opposing flat surfaces (Fig. 4; surface near where 38 points) extending from the shaft (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9, 15-16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 5827290), in view of Hood et al. (US 5318570; “Hood”).
Claim 1, Bradley discloses a vertebral probe (Fig. 1; i.e. a device capable of being used to probe the vertebra) for use in spinal surgeries (Fig. 1), comprising: a shaft (from 22 to 14) having a circular cross section at least in part (many portions are circular); and a tip (42) positioned at a distal end (Fig. 1; where 22 points) of the shaft (Fig. 1) adjacent to a portion of the shaft having a circular cross section (part 22 has a circular cross section) and configured to penetrate a vertebral body to facilitate subsequent placement of a bone anchor providing bicortical purchase within the vertebral body (Fig. 1; abstract), wherein the tip comprises a non-circular shape in cross-section at least in part (Fig. 1; 42), wherein the tip is defined, at least in part , by opposing surfaces extending from the shaft (Fig. 1), wherein the shaft further comprises two opposing shelves (Fig. 1; the distal facing end of 22 forms the shelves) extending at an angle (Fig. 1; 90 degree angle) relative to each of the two opposing surfaces of the tip (Fig. 1) from a base (proximal end of 42 that is near 22) of the tip, and wherein the portion of the shaft having the circular cross section (portion that 22 points towards) extends proximally along the shaft from the base of the tip such that the shaft is configured to be non-rotatably advanced through the vertebral body (Fig. 1).
However, Bradley shows in Fig. 1 that the osteotome is a curved osteotome. Bradley does mention that many other types of tools can be used (col. 8, line 64 - col. 9, line 10).
Hood teaches a flat osteotome (Figs. 19-21) that has flat opposing surfaces (Figs. 19-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the osteotome of Hood to a kit of Bradley or substitute the osteotome of Hood for the osteotome of Bradley, since Bradley considered this an option, but just didn’t show the exact version in detail and Hood teaches a similar instrument that is covered by what Bradley considered and is capable of cutting bone (abstract).
Claim 2, Bradley in view of Hood disclose the vertebral probe of claim 1, Bradley discloses wherein the shaft comprises a tapering portion (Fig. 1; the portion just proximal to where 20 points) and a non-tapering portion (Fig. 1; multiple portions are non-tapering; for instance, the portion that 22 points towards).
Claim 3, Bradley in view of Hood disclose the vertebral probe of claim 2, Bradley discloses wherein the non-tapering portion is positioned adjacent to the tip (Fig. 1; portion 22 is near the tip).
Claim 4, Bradley in view of Hood disclose the vertebral probe of claim 3, Bradley discloses wherein the shaft further comprises a second non-tapering portion (Fig. 1; portion that 12 points towards), wherein the tapering portion is positioned in between the non-tapering portion and the second non-tapering portion (Fig. 1; note tapering portion 20 is in between parts that 12 and 22 point towards).
Claim 8, Bradley in view of Hood disclose the vertebral probe of claim 1, Hood teaches wherein the vertebral probe is configured to allow for penetration of the tip through a cortical wall of a vertebral body with a first force and further configured to inhibit further advancement of the vertebral probe by requiring a second force substantially greater than the first force to achieve further advancement of the vertebral probe within the vertebral body (Fig. 21; note how the tip tapers to be larger which will require greater force to advance the tool), and wherein the tip comprises a blunt tip (Fig. 20; col. 16, lines 26-38; rounded edges 238).
Claim 9, Bradley in view of Hood disclose the vertebral probe of claim 1, Bradley discloses wherein the shaft comprises a plurality of markings (Fig. 1; two stripes just above where 20 points) capable of allowing a user to identify a current position of the vertebral probe within a vertebral body (based on where those stripes are located relative to the skin or some other point, the user can use that to gauge the depth the probe has been inserted).
Claim 15, Bradley discloses the vertebral probe of claim 11. However, Bradley shows in Fig. 1 that the osteotome is a curved osteotome. Bradley does mention that many other types of tools can be used (col. 8, line 64 - col. 9, line 10).
Hood teaches a flat osteotome (Figs. 19-21) that has flat opposing surfaces (Figs. 19-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the osteotome of Hood to a kit of Bradley or substitute the osteotome of Hood for the osteotome of Bradley, since Bradley considered this an option, but just didn’t show the exact version in detail and Hood teaches a similar instrument that is covered by what Bradley considered and is capable of cutting bone (abstract).
Claim 16, Bradley in view of Hood disclose the vertebral probe of claim 15, Hood teaches wherein the tip is further defined by opposing tapered edges (Figs. 20 and 21; note how the upper and lower edges 228 and 230 taper down) extending to a rounded and blunt tip (Fig. 20; at least corners 238 are blunt; col. 16, lines 26-38).
Claim 21, Bradley in view of Hood disclose the vertebral probe of claim 1, Bradley discloses wherein each of the two opposing shelves is at least substantially flat (Fig. 1).
Claim 22, Bradley in view of Hood disclose the vertebral probe of claim 1, Bradley discloses wherein the two opposing shelves extend evenly about a base of the tip (Fig. 1; note how the tip is centered within the jaw 22).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 5827290), in view of Hood et al. (US 5318570; “Hood”), in further view of Weikel et al. (US 2002/0032447; “Weikel”).
Claim 10, Bradley in view of Hood disclose the vertebral probe of claim 9.
However, they do not disclose the markings having distinct sections as required by claim 9.
Weikel teaches a plurality of markings comprises a plurality of marking sections (Figs. 2A-2B; 18), wherein each marking section is visually distinguishable from an adjacent marking section other than with distinct alphanumeric characters about an entire circumference of the shaft such that the plurality of marking sections is configured to provide a user with an indication of an extent to which the vertebral probe has penetrated a vertebral body without use of alphanumeric characters from every side of the shaft (Figs. 2A-2B), and wherein the plurality of markings further comprises alphanumeric characters that are positioned about an entire circumference of the shaft so as to be visible from every side of the shaft (Fig. 2B).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the markings of Weikel, on the probe of Bradley in view of Hood, in order to allow the user to identify distances the device has moved relative to the patient (paragraph [0088]).

Claims 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2003/0018337), in view of Tallarida et al. (US 2002/0055783; “Tallarida”).
Claim 13, Davis discloses the probe of claim 11.
However, the shelf does not extend about the entire periphery of the tip.
Tallarida teaches a probe (Fig. 6b) wherein a shelf (transition shoulder between 310 and 311) extends about an entire periphery of the tip (312).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so the shoulder portion of Davis, extends around the entire periphery of the tip, as taught by Tallarida, in order to make it easier to insert the tip of the tool and then have the last larger diameter portion to be equal to the diameter of the implant or device that will go in the hole prepared by the tool (Fig. 6b; paragraph [0106]).
Claim 23, Davis discloses the probe of claim 11.
However, the shelf does not extend about the entire periphery of the tip.
Tallarida teaches a probe (Fig. 6b) wherein a shelf (transition shoulder between 310 and 311) extends about an entire periphery of the tip (312).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so the shoulder portion of Davis, extends around the entire periphery of the tip, as taught by Tallarida, in order to make it easier to insert the tip of the tool and then have the last larger diameter portion to be equal to the diameter of the implant or device that will go in the hole prepared by the tool (Fig. 6b; paragraph [0106]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2003/0018337), in view of Cotter et al. (US 2006/0235306; “Cotter”).
Claim 16, Davis discloses the probe as noted above.
However, the probe does not extend to a rounded and blunt tip.
Cotter teaches a probe (Figs. 1A-1B) that has a tip (Fig. 1A; 120) defined by opposing tapered edges (Fig. 1B) extending to a rounded and blunt tip (Fig. 1B; 122).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the tip of Davis to be a blunt tip, as taught by Cotter, since this is a well-known structure that will allow for bone removal (Fig. 1B; paragraph [0073]).


Response to Arguments
Applicant’s arguments that Davis does not disclose the newly amended portion of claims 1 and 11, have been fully considered. As to claim 1, Davis does not disclose the portion of the shaft having a circular cross section extending from the base of the tip. Note how the circular cross section portion of the shaft is portion 22 which does not extend directly from the base of the tip. The ridged portion extends directly from the base of the tip and it is not circular in cross section. However, for claim 11, Davis still reads on limitations. The office action above points out how portions 22 and 26 can be considered the shaft portion while portion 24 is the tip. There are two instances of describing what different parts of the probe can do when non-rotatably advancing through the bone. They are not required to be the same instance, so when the probe is pressed into fully in tact bone the shelf will act to create the evenly increasing force. In a second instance, a hole could be previously drilled into the bone, therefore the ridged portion which is shaped in a manner that would make it nearly impossible to non-rotatably press through an in tact bone could be non-rotatably pushed through a large hole in a bone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775